Title: John Barnes to Thomas Jefferson, 29 April 1813
From: Barnes, John,Eliason, John
To: Jefferson, Thomas


          Dear Sir— George Town Cola 29th April 1813
          This will be handed you, by my friend and neighbour Mr John Eliason, whom I had the Honor of introducing to you by letter the 6th Jany—respecting your Mills &c as to a partnership—as noticed—I presume would not be agreable to either—party—but
			 should Mr Randolph—be inclined to relinquish the business—whatever might be the condition agreed on either, with you, or Mr Randolph—from Mr Eliasons Usual manner of doing business—for his Honor, and Integrity—you may—I trust,—with all reasonable satisfaction—depend Upon,
          I am Dear Sir, Respectfully and most sincerely—your Obedt servantJohn Barnes,
        